DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/26/22 .  In response to election/restriction requirements dated 5/27/22, applicant elects with traverse  group II, claims 12-19 and 20 for examination. Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant argues that “it would be more efficient, cost effective and not unduly burdensome for all claims to be considered in this application” (Applicant’s argument at page 1)
 The examiner respectfully disagrees. As indicates in the restriction requirements , there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Accordingly, the examiner maintains the restriction requirement and claims 1-8 and 9-11 are withdrawn from consideration as being directed to non-elected invention.
Claim Objections
 	Claims 13-19 are objected to because of the following informalities:  Claims 13-19 depend on claim 12 but refer to the dependent claim as “A computer-implemented method”. The examiner suggests amending the claims 13-19 to recite “The implemented method).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Voicu et al.(US Patent 10,885,423 B1, hereinafter “Voicu”)  and further in view of Madhukar.(US Patent 9,013,732 B1, hereinafter “Madhukar”) 
 	As to claim 12, Voicu teaches a computer-implemented method for facilitating robotic process automation, the method comprising: 
 	identifying a software automation process that facilitates automation of a previously captured series of user interactions; initiating execution of the software automation process, the software automation process configured to interact with at least one user interface produced by an application program operating on the at least one computing device, the at least one user interface presented on a display screen associated with at least one computing device; (Voicu col 12, lines 55-67 teaches RPA robot may expose the respective target  UI by invoking an instance of the respective business application on local device and may automatically identify a runtime target UI element for the respective activity according to the script)
 	locating data content within the user interface as stored in memory of the at least one computing device that is allocated to the application program; accessing the data content for the at least one user interface from the memory of the at least one computing device allocated to the application program; determining text within the at least one user interface based on the accessed data content;(Bold text emphasis added. Voicu col 13, 20-27 teaches when the intended target and/or elements comprise text, OCR is used to detect text elements) and
 	affecting a programmatic action with respect to the application program, the programmatic action being requested by the software automation process based at least in part on the determined text.(Voicu col 13, lines 1-10 teaches the UI element of the runtime target UI that robot is configured to act upon such as to click , to enter some text into , to grab  the content.)
 	Voicu fails to expressly teach locating data content within the user interface as stored in memory of the at least one computing device that is allocated to the application program; accessing the data content for the at least one user interface from the memory of the at least one computing device allocated to the application program; determining text within the at least one user interface based on the accessed data content.
 	However, Madhukar teaches locating data content within the user interface as stored in memory of the at least one computing device that is allocated to the application program; accessing the data content for the at least one user interface from the memory of the at least one computing device allocated to the application program; determining text within the at least one user interface based on the accessed data content.( Madhukar Fig.2 and col 5, lines 1-28 teaches  the items of data gathered by the DLP API component in the form of glyphs as opposed to a plain text format, DLP component converts the bugger of glyphs to a buffer of text before the items are sent to content analysis for classification )
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Voicu and Madhukar to achieve the claimed invention. One would have been motivated to make such combination to accurately convert glyphs rendered to a device to text for content analysis.(Madhukar col 1, lines 28-30)

 	As to claim 13, Voicu and Madhukar teach a computer-implemented method as recited in claim 12, wherein the accessing of the data content from the memory uses text access program code that is placed in the memory allocated to the application program.( Madhukar col 3 , lines 35-45 teaches when the application needs print material, the application calls these intercepted APIs and the DLP interception component is notified)

 	As to claim 14, Voicu and Madhukar teach computer-implemented method as recited in claim 13, wherein the accessing of the data content from the memory comprises: detecting a redraw command from the application program to redraw the at least one user interface; and in response to the detecting of the redraw command, invoking the text access code to acquire the data content for the at least one user interface from the memory.(Madhukar col 3, lines 50-57 teaches the DLP component intercepts the APIs to gather the text before the text is rendered to the device)

 	As to claim 15, Voicu and Madhukar teach computer-implemented method as recited in claim 12, wherein the accessing of the data content from the memory comprises capturing graphical characters pertaining to text within the at least one user interface produced by the application program.( Madhukar Fig.2 and col 5, lines 1-28 teaches  the items of data gathered by the DLP API component in the form of glyphs as opposed to a plain text format, DLP component converts the bugger of glyphs to a buffer of text before the items are sent to content analysis for classification)

 	As to claim 16, Voicu and Madhukar teach a computer-implemented method as recited in claim 15, wherein the determining text within the at least one user interface comprises converting the captured graphical characters to alphanumeric codes. (Madhukar Fig.2 and col 5, lines 1-28 teaches  the items of data gathered by the DLP API component in the form of glyphs as opposed to a plain text format, DLP component converts the bugger of glyphs to a buffer of text before the items are sent to content analysis for classification)

 	As to claim 17, Voicu and Madhukar teach a computer-implemented method as recited in claim 16, wherein the data content comprises glyph indices or characters, and wherein the determining text within the at least one user interface comprises converting the captured graphical characters to alphanumeric codes.( Madhukar Fig.2 and col 5, lines 1-28 teaches  the items of data gathered by the DLP API component in the form of glyphs as opposed to a plain text format, DLP component converts the bugger of glyphs to a buffer of text before the items are sent to content analysis for classification)

 	As to claim 18, Voicu and Madhukar teach a computer-implemented method as recited in claim 17, wherein the accessing of the data content from the memory uses text access program code that is placed in the memory allocated to the application program, and wherein the accessing of the data content from the memory comprises: detecting a redraw command from the application program to redraw the at least one user interface; and in response to the detecting of the redraw command, invoking the text access code to acquire the data content for the at least one user interface from the memory.  (Madhukar col 3, lines 50-57 teaches the DLP component intercepts the APIs to gather the text before the text is rendered to the device)
	As to claim 19, Voicu and Madhukar teach  a computer-implemented method as recited in claim 12, wherein the method comprises: displaying a user interface containing the determined text and that textually resembles the at least one user interface.(Voicu col 13, lines 5-10 teaches interact with the respective UI element as indicated int eh RPA script)
 	Claim 20 merely recites a non-transitory computer readable medium including at least computer program code tangible stored thereon for facilitating robotic process automation method of claim 12. Accordingly, Voicu and Madhukar teach every limitation of claim 20 as indicates in the above rejection of claim 12.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175